DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities:  Please change “conducting” to “connected” or an appropriate equivalent.   Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FELDMAN et al. (US 2015/0027471).
With respect to claim 1, FELDMAN et al. discloses a cartridge for an electronic cigarette (Paragraph [0030]; Abstract), wherein the cartridge has a storage space (e.g., tank) for accommodating the e-liquid; the cartridge comprising a cap, 504, that forms a seal with an outer post with conductors therebetween (Paragraphs [0036], [0045]). As seen in figures 13A and B, the cap and outer post are inside the tank and thus necessarily form a seal of a space in the tank. FELDMAN et al. further discloses that the cap includes a first surface including a seal region and a second surface opposite the first surface (See annotated figures 11 and 14, below)
[AltContent: textbox (Portion of first surface)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: rect][AltContent: textbox (First surface which includes a seal region between cap and outer post)][AltContent: ]
    PNG
    media_image1.png
    562
    573
    media_image1.png
    Greyscale

[AltContent: textbox (Cap side surface connecting the first and second surfaces)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (Portion of first surface opposite second surface)][AltContent: arrow]
    PNG
    media_image2.png
    620
    338
    media_image2.png
    Greyscale



FELDMAN et al. further shows the side surface connecting an outer circumferential edge of the first and second surfaces (See annotated figure 14, above; Paragraph [0044]). 
FELDMAN et al. appears to show a reception portion for receiving a conductor portion, 501 to lock the conductor strip in place (Paragraph [0044] [0045]; Figures 13A and 13B and  See annotated figures 11, 14 and 16, below).
[AltContent: textbox (Reception portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    685
    426
    media_image3.png
    Greyscale

[AltContent: textbox (Reception portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    620
    338
    media_image2.png
    Greyscale

[AltContent: textbox (Conductors, 501, appear to be placed on the reception portion)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    533
    488
    media_image4.png
    Greyscale

While FELDMAN et al. does not explicitly disclose that the conductors are placed on the reception portion, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the conductors to the recesses shown on the side of the cap, 504, so that the conductors are locked in a circumferential position on the cap. 
FELDMAN et al. discloses that the conductors constitute part of an electric path between a heater for heating the liquid and a battery portion (Paragraphs [0030], [0034], [0036], [0037], [0039]-[0041]). 
With respect to claim 2, FELDMAN et al. shows that the reception portion is formed on the side of the cap and includes a recess that penetrates the side surface form the first surface toward the second surface (Figure 16). 
With respect to claim 3, FELDMAN et al. appears to show that the recesses are centralized about the circumference of the side surface (Figure 16; Paragraph [0052]). 
[AltContent: textbox (Recesses appear on a central portion between circumferential sides of the cap)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    685
    426
    media_image3.png
    Greyscale

Even if the recess isn’t centralized on the side, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to centralize the conductors on the side between the circumferential sides, as shown above, so that the heat can be evenly distributed rather than focused on one side of the cap or other. 
With respect to claim 6, FELDMAN et al. discloses that the cap side surface is configured to contact each of a pair of conductors connecting the heater and the battery (Figures 13A, 13B, 11; Paragraphs [0030], [0034], [0036], [0037], [0039]-[0041]). 
With respect to claim 7, FELDMAN et al. discloses that the tank includes and opening opened in a longitudinal direction of the cartridge (e.g., 508 includes an opening in which the cap, 504, fits (Figure 10, 11 13A and 13B). The seal region of the cap seals wit this opening ((Paragraphs [0036], [0045]). 
With respect to claim 8, FELDMAN et al. shows that the seal region of the first surface comprises a portion that protrudes into the cap (See annotated figure 16, below). 
[AltContent: textbox (Portion that protrudes into the cap)][AltContent: arrow]
    PNG
    media_image3.png
    685
    426
    media_image3.png
    Greyscale

With respect to claim 9, 
With respect to claim 10, FELDMAN et al. shows that the tank includes a hole (See annotated figure 3, below) opened in a transverse direction of the cartridge (Figures 3, 13A and 13B). Within this hole a wick, 306, is placed (Paragraph [0033] and [0035]). On the outside of the hole (e.g., covering the hole) is a liquid holding member, such as a sponge, to hold liquid in the tank (Paragraph [0035]), whereas the heater is on the inside of the hole (e.g., opposite the liquid supply port) and part of the heater, 308, is arranged along the liquid holding member (Paragraph [0035]) and in contact with the liquid holding member. 
[AltContent: textbox (Liquid supply port )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    727
    483
    media_image5.png
    Greyscale





With respect to claim 15, FELDMAN et al. does not explicitly disclose that the cap is attachable to and detachable from the cartridge. FELDMAN et al. discloses that the cap is locked in place (Paragraph [0052]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to allow the cap to be unlocked as well so that the cap can be removed and the conductors replaced in the event that the heater components break. Such an ability would allow the device to be repaired instead of having to replace the entire device if a part breaks. 
With respect to claim 16, FELDMAN et al. discloses a battery portion configured to supply power to the heater (Paragraphs [0030], [0034], [0036], [0037], [0039]-[0041]. 


______________________________________________________________________
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FELDMAN et al. (US 2015/0027471) in view of LI et al. (US 2014/0109898).
With respect to claim 5, FELDMAN et al. does not explicitly disclose that the reception portion includes a hole penetrating the side surface and the first surface. LI et al. discloses that the cap, 3, includes a hole penetrating the side surface, 33, and the first surface, 31 (Paragraphs [0020] and [0024]), so as to prevent the electrical wires from being cut. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide holes through the first surface of the cap in FELDMAN et al., that connect with the side surface openings, as taught by LI et al., so that the wires can be prevented from being cut. 


Allowable Subject Matter
Claims 4 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745